DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the prior art does not teach, suggest or disclose “A solar energy generation and storage system comprising: an inverter comprising an on-grid output terminal and an off-grid output terminal” and a coupling mechanism comprising “a first contact portion having a utility grid electrical contact coupled to a utility grid, and an on-grid inverter electrical contact coupled to the on-grid output terminal of an inverter, the first contact portion being disposed between the utility grid and the inverter; a second contact portion having an off-grid inverter electrical contact coupled to the off-grid output terminal of the inverter; and a manually activated multi-position switch,  wherein in a first position, the first contact portion is activated to allow power transfer between the utility grid, the on-grid output terminal of the inverter and a main electrical panel… and in the second position, the second contact portion is activated to allow power transfer from the off-grid output terminal of the inverter to the main electrical panel” in addition to the other limitations of independent claim 1.  Therefore, claim 1 is allowable over the prior art.
Claims 2-9 depend from claim 1 and are therefore allowable along with claim 1.
In regards to independent claim 10, the prior art does not teach, suggest or disclose a solar-energy generation and storage system comprising: “a plurality of inverters, each inverter of 
Claims 11-16 depend from claim 10 and are therefore allowable with claim 10.
In regards to independent claim 17, the prior art does not teach, suggest or disclose a solar energy generation and storage system, comprising: “a second inverter coupled to an on-site storage device that includes one or more battery packs and to an output of the first inverter, the second inverter having an on-grid output terminal and an off-grid output terminal” and a manually controlled coupling mechanism comprising “a first contact portion having a first electrical contact connecting to a utility grid and a second electrical contact connecting to the on-grid output terminal of the second inverter, the first and second electrical contacts being electrically connected with each other and disposed between the utility grid and the first and second inverters; a second contact portion having a third electrical contact connecting to the off-grid output terminal of the second inverter; and a manually activated multi-position switch” in combination with the other elements of independent claim 17.  Therefore, claim 17 is allowed.
Claims 18-20 are dependent on claim 17 and therefore allowable along with claim 20.

Response to Arguments
Applicant’s arguments, filed 10/25/2021, with respect to claim 17 have been fully considered and are persuasive.  The 103 rejection of claim 17 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578. The examiner can normally be reached M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



MND
01/12/2022
/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 19, 2022